EXHIBIT 10.1

EXECUTION VERSION

 

AMENDMENT No. 2, dated as of March 28, 2016 (this “Amendment”), to the
Superpriority Secured Debtor-in-Possession Credit Agreement, dated as of
January 21, 2016 (as amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among Arch
Coal, Inc., a debtor and debtor-in-possession under chapter 11 of the Bankruptcy
Code, as borrower (the “Borrower”), the Guarantors from time to time party
thereto, each a debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code, the Lenders from time to time party thereto and Wilmington
Trust, National Association, in its capacity as administrative agent and
collateral agent (in such capacities, the “Agent”).  Capitalized terms used but
not defined herein have the meaning provided in the Credit Agreement.

 

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
and the undersigned Lenders are willing to consent to such amendments on the
terms and conditions set forth herein;

 

WHEREAS, pursuant to Section 13.01 of the Credit Agreement, the Agent, with the
written consent of the Required Lenders, and the Borrower, on behalf of the Loan
Parties, may grant written waivers or consents under and enter into written
agreements amending or changing any provision of the Credit Agreement; and

 

WHEREAS, the parties hereto desire to provide the amendments set forth below on
the terms set forth herein;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.                                           Amendment to Credit
Agreement.

 

(c)                                  The Credit Agreement is hereby amended
effective as of the Amendment Effective Date as follows:

 

(A)                               Section 8.01(p)(iv) of the Credit Agreement is
hereby amended by deleting the words “ninety (90) days after the Petition Date”
therefrom and inserting in lieu thereof the words “April 26, 2016 or such later
date as agreed in writing by the Required Lenders or by the Agent with the
consent of the Required Lenders”.

 

(B)                               Section 8.01(p)(v) of the Credit Agreement is
hereby amended by deleting the words “sixty (60) days after the satisfaction of
the milestone provided for in clause (iv) above” therefrom and inserting in lieu
thereof the words “June 10, 2016 or such later date as agreed in writing by the
Required Lenders or by the Agent with the consent of the Required Lenders”.

 

Section 2.                                           Representations and
Warranties.  The Borrower represents and warrants to the Agent and the Lenders
as of the Amendment Effective Date that:

 

--------------------------------------------------------------------------------


 

(a)                                 (i) The Borrower (A) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and (B) subject to the entry of the Orders and
subject to the terms thereof, has full power to enter into, execute, deliver and
carry out this Amendment, and all such actions have been duly authorized by all
necessary proceedings on its part, and (ii) this Amendment has been duly and
validly executed and delivered by the Borrower and, subject to the entry of the
Orders and subject to the terms thereof, constitutes the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms.

 

(b)                                 Neither the execution and delivery of this
Amendment by the Borrower, nor the consummation of the transactions herein
contemplated or compliance with the terms and provisions hereof by the Borrower
will (x) conflict with, constitute a default under or result in any breach of
(i) the terms and conditions of the certificate of incorporation, bylaws or
other organizational documents of the Borrower or (ii) except as would not
reasonably be expected to result in Material Adverse Change and except in
respect of the Existing Debt Documents, any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which the Borrower
is a party or by which the Borrower is bound or subject to, or (y) result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of the Borrower (other than Liens granted
in respect of the Obligations and Liens created by the Existing Debt Documents).

 

(c)                                  Subject to the entry of the Orders and
subject to the terms thereof, no consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is necessary to authorize or permit under any Law in connection
with the execution, delivery and carrying out of this Amendment by the Borrower.

 

(d)                                 Immediately before and immediately after
giving effect to this Amendment, the representations and warranties of each Loan
Party set forth in the Loan Documents to which it is a party shall be true and
correct in all material respects on and as of the Amendment Effective Date, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

 

(e)                                  Immediately before and immediately after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing.

 

Section 3.                                           Conditions to Effectiveness
of Section 1.  This Amendment shall become effective on the date (the “Amendment
Effective Date”) on which the following conditions are satisfied or waived:

 

(a)                                 the Agent shall have received from (i) the
Required Lenders and (ii) the Borrower a duly executed counterpart of this
Amendment signed on behalf of such party and, in the case of the Borrower, on
behalf of the other Loan Parties (which may include facsimile or other
electronic transmission of a signed signature page of this Amendment).

 

--------------------------------------------------------------------------------


 

(b)                                 on and as of the Amendment Effective Date,
both immediately before and immediately after giving effect to the effectiveness
of this Amendment, the representations and warranties of the Borrower set forth
in Section 2 hereof shall be true and correct in all material respects.

 

Section 4.                                           Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all of which when taken together shall
constitute a single instrument.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

Section 5.                                           Governing Law.  THIS
AMENDMENT SHALL BE DEEMED TO BE A CONTRACT UNDER THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF ANY OTHER LAW AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

 

Section 6.                                           Headings.  The headings of
this Amendment are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.

 

Section 7.                                           Effect of Amendment. Except
as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agent under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  The Borrower, on behalf of each Loan Party,
confirms and agrees that the Liens granted pursuant to the Interim Order, the
Final Order and the Collateral Documents shall continue without any diminution
thereof and shall remain in full force and effect on and after the date hereof. 
For the avoidance of doubt, on and after the Amendment Effective Date, this
Amendment shall for all purposes constitute a Loan Document.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

ARCH COAL, INC., on behalf of the Loan Parties

 

 

 

By:

/s/ Robert G. Jones

 

 

Name:

Robert G. Jones

 

 

Title:

Senior Vice President — Law, General Counsel

 

 

 

and Secretary

 

--------------------------------------------------------------------------------